DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and supporting arguments, filed 12/31/2021 with respect to the claim rejections under § 101 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments with respect to the rejection of claims 1-5, 8, 9, 11-15, and 18-20 under § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Wright reference, as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf (US 2020/0007513 A1, hereinafter “Gleichauf”) in view of Wright, Sr. (US 2018/0089256 A1, hereinafter “Wright”).

	Regarding claim 1, Gleichauf teaches 
An apparatus comprising: a processor configured to 
receive a request for use of a software library from a client [Gleichauf, ¶ 0016, electronic artifact], 
obtain metadata of the software library [Gleichauf, ¶ 0045] and a notarization value of the metadata from a blockchain ledger [Gleichauf, ¶ 0037, smart contracts perform functions to enforce rules; ¶ 0043, metadata about artifacts; ¶ 0050, unique GraphID for graph form of source code (corresponding to recited notarization value)], and 
authenticate, via a smart contract of the blockchain ledger, the metadata of the software library stored on the blockchain ledger via generation of a hash value of the metadata and comparison the hash value of the metadata to the notarization value [Gleichauf, ¶ 0037, smart contracts perform functions to enforce rules; ¶ 0043, metadata about artifacts; ¶ 0050, unique GraphID for graph form of source code (corresponding to recited notarization value)].

Gleichauf does not explicitly teach in response to authenticating the software library, determine whether the client is authorized to use the software library based on licensing data in the metadata, and in response to a determination that the client is authorized, transmit a uniform resource locator (URL) of a storage location of the software library to the client.  

However, Wright teaches
in response to authenticating the software library, determine whether the client is authorized to use the software library based on licensing data in the metadata [Wright, ¶ 0071], and 
in response to a determination that the client is authorized, transmit a uniform resource locator (URL) of a storage location of the software library to the client [Wright, ¶ 0068, end-user may download software from a website as part of software fulfillment].  

Gleichauf and Wright are analogous art because they are in the same field of endeavor, blockchain-based resource management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the instance request and management techniques taught by Wright with the system of Gleichauf to improve request servicing with a blockchain implementation.  The motivation to combine is found in Wright at paragraphs [0003] and [0004], noting the previous difficulty in the art associated with managing usage of an entitlement by a uniquely identified instance of an entitlement combined with license enforcement.

	Regarding claim 2, the combination of Gleichauf and Wright teaches the apparatus of claim 1, wherein the metadata comprises a name, a version, dependency information, license information, and an owner, of the software library [Gleichauf, ¶ 0045].

Regarding claim 3, the combination of Gleichauf and Wright teaches the apparatus of claim 1, wherein the processor is further configured to update previously stored metadata on the blockchain with the obtained metadata in response to a determination that the software library exists on the blockchain [Gleichauf, ¶ 0101].

Regarding claim 4, the combination of Gleichauf and Wright teaches the apparatus of claim 1, wherein the processor is further configured to verify that a target execution environment of the software library identified from the request is compatible with one or more licenses of the software library identified from the request, prior to authenticating the metadata [Gleichauf, ¶ 0039, license regulations for a given country].

Regarding claim 5, the combination of Gleichauf and Wright teaches the apparatus of claim 1, wherein the processor is further configured to store an incremental counter value within the metadata which the processor increments each time the software library is used [Gleichauf, ¶ 0060].

	Regarding claim 6, the combination of Gleichauf and Wright teaches the apparatus of claim 1, wherein the processor is further configured to: 
verify an eligibility of a target execution environment of the client with respect to dependency information of the software library within the metadata [Wright, ¶ 0071]; and 
transmit the URL of the software library to the client in response to successful verification [Wright, ¶ 0068, end-user may download software from a website as part of software fulfillment].

Regarding claim 7, the combination of Gleichauf and Wright teaches the apparatus of claim 6, wherein the processor is further configured to generate a second notarization value in response to successful verification of the eligibility of the target execution environment, and update the metadata of the software library on the blockchain with the second notarization value [Gleichauf, ¶ 0018].

Regarding claim 8, the combination of Gleichauf and Wright teaches the apparatus of claim 1, wherein the processor is further configured to detect a download of the software library, update an incremental counter value of the software library, and update the metadata of the software library on the blockchain with the updated incremental counter value [Gleichauf, ¶ 0060].

Regarding claim 9, the combination of Gleichauf and Wright teaches the apparatus of claim 8, wherein the processor is further configured to generate a dependency graph for the software library in which a root node represents the software library and child nodes represent the software dependencies and store the dependency graph on the blockchain [Gleichauf, ¶¶ 0047 & 0080].

	Claims 11-19 correspond to claims 1-9, respectively, and are rejected for the reasons discussed above.

	Claim 20 corresponds to claim 1 and is rejected for the reasons discussed above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf in view of Wright, and further in view of Kamath (US 2015/0235282 A1, cited in Applicant’s IDS filed 04/05/2020, hereinafter “Kamath”).

	Regarding claim 10, the combination of Gleichauf and Wright teaches the apparatus of claim 9, but does not explicitly teach wherein the processor is further configured to determine, via a machine learning model, whether to issue an incentive based on the dependency graph and the updated incremental counter value.

	However, Kamath teaches wherein the processor is further configured to determine, via a machine learning model, whether to issue an incentive based on the dependency graph and the updated incremental counter value [Kamath, ¶ 0190 (reward determination) and ¶ 0195 (machine learning modeling)].

Gleichauf, Wright, and Kamath are analogous art because they are in the same field of endeavor, blockchain-based resource management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleichauf and Wright with the reward tracking and management techniques taught by Kamath to compute rewards for contributions to a resource management system as well as generate billing models for consumers of those resources.  The motivation to combine is found in Kamath at paragraphs [0004] and [0005].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        04/06/2022